*501MEMORANDUM OF DECISION
On appeal defendant for the first time contends that (1) the opening statement of the prosecutor improperly contained argument and (2) the prosecutor’s closing argument amounted to an expression of his personal opinion that defendant had lied in his testimony, thus infringing the ethical rule laid down by M. Bar R. 3.7(e)(2)(v). See State v. Smith, 456 A.2d 16 (Me.1983); State v. Reilly, 446 A.2d 1125 (Me.1982). Since defendant made no objection at trial, these alleged improprieties constitute a basis for vacating the criminal judgment only if they worked a manifest injustice upon defendant. State v. Vigue, 420 A.2d 242 (Me.1980); M.R.Crim.P. 52(b) (“defects affecting substantial rights”). We need not decide whether the statements at issue were in fact improper, for in any event they were not serious enough to constitute a basis for vacating the conviction.
The entry is:
Judgment affirmed.
All concurring.